Case: 19-13205   Date Filed: 07/07/2020   Page: 1 of 3



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13205
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:18-cr-20784-CMA-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JORGE GARRIDO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (July 7, 2020)

Before MARTIN, LAGOA and DUBINA, Circuit Judges.

PER CURIAM:
               Case: 19-13205     Date Filed: 07/07/2020   Page: 2 of 3



      Appellant Jorge Garrido (“Garrido”) appeals the district court’s restitution

award, included as part of his sentence for conspiracy to commit wire fraud. He

argues on appeal that the district court erred by imposing restitution at sentencing

without holding a restitution hearing.

                                          I.

      We normally review the legality of a restitution order de novo. United States

v. Robertson, 493 F.3d 1322, 1330 (11th Cir. 2007). However, when a defendant

raises a challenge to a restitution order for the first time on appeal, as Garrido does

here, we review the district court’s order for plain error. United States v. Jones, 289
F.3d 1260, 1265 (11th Cir. 2002). When a defendant expressly consents to or

affirmatively seeks a district court’s decision, he is deemed to have invited any error

the court may have made and waives appellate review. See United States v. Brannan,

562 F.3d 1300, 1306 (11th Cir. 2009). When a defendant withdraws his objection

and “fully comprehends the error the court is going to commit and nonetheless agrees

[to it],” he has invited the error. United States v. Masters, 118 F.3d 1524, 1526 (11th

Cir. 1997).

                                          II.

      Here, we decline to review Garrido’s restitution order because he invited the

district court to enter the restitution amount at sentencing, which precludes review

by this court of any plain error in the district court’s conduct. Garrido entered into


                                          2
               Case: 19-13205     Date Filed: 07/07/2020    Page: 3 of 3



a joint sentencing recommendation with the government that included a restitution

provision for the amount ordered. Hence, in effect, Garrido asked the district court

to order the restitution amount he received. Moreover, a review of the record

demonstrates that the district court did not plainly err in awarding the restitution

amount because no one disputed the amount at sentencing. Accordingly, we affirm

Garrido’s sentence, including the restitution award.

      AFFIRMED.




                                           3